Citation Nr: 0629597	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-08 138	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
tinnitus, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for post concussion 
syndrome manifested by headaches, currently evaluated as 10 
percent disabling.

3.  Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected hearing loss and/or 
post concussion syndrome.

4.  Entitlement to service connection for a chronic acquired 
low back disorder to include as secondary to service-
connected hearing loss and/or post-concussion syndrome.

5.  Entitlement to service connection for a seizure disorder, 
to include as secondary to service-connected hearing loss 
and/or post concussion syndrome.


6.  Entitlement to service connection for vision impairment, 
to include as secondary to service-connected hearing loss 
and/or post concussion syndrome.

7.  Entitlement to service connection for a heart disorder, 
to include as secondary to service-connected hearing loss 
and/or post concussion syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania and the RO in Detroit, 
Michigan.  In December 2004, the Board reopened the service 
connection claim for a back disability and remanded all 
issues on appeal to the RO.  Thereafter, the RO granted and 
resolved the issues of service connection for an adjustment 
disorder with mixed anxiety and depression, and bleeding 
peptic ulcer disease.  The remaining issues have been 
returned to the Board for adjudication.  

The issues of entitlement to service connection for a seizure 
disorder, a vision impairment, and a heart disorder, all to 
include as secondary to the service-connected hearing loss 
and/or post concussion syndrome, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  The veteran does not have a diagnosis of multi-infarct 
dementia associated with brain trauma.

3.   A neck disorder to include neck degeneration and 
complaints of pain are not attributable to service or to a 
service-connected disease or injury.

4.  Thoracolumbar disability is not attributable to service 
or to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2005); 38 C.F.R. §4.87, 
Part 4, Diagnostic Code 6260 (2002 & 2005); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).   

2.  The criteria for an evaluation in excess of 10 percent 
for post-concussion syndrome manifested by headaches have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1-4.7, 4.120, 4.124a, Diagnostic Codes 8045, 9304 
(2005).

3.  A cervical spine disability to include cervical 
degeneration was not incurred or aggravated in active service 
and is not proximately due to, the result of, or aggravated 
by a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2005).

4.  A low back disability was not incurred or aggravated in 
active service and is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

In this case, the veteran contends that he has tinnitus in 
both ears and each ear warrants a separate 10 percent rating.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral. 

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  

Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for service-connected tinnitus must be 
denied under both the new and old versions of the regulation.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts is dispositive in a matter.  See 
Manning v. Principi, 16 Vet. App.  534, 542-543 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).


Other Issues

VCAA

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claims, a 
letter dated in July 2001 fully satisfied the duty to notify 
provisions with regard to service connection for eye and neck 
disabilities.  After the initial adjudication of the 
claimant's claim, a VCAA letter was issued in November 2004 
which satisfied the duty to notify provisions with regard to 
all issues.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The VCAA letters told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter as to some 
issues was not sent prior to the initial adjudication of the 
claimant's claims, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
November 2005.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded a VA examinations in August 2005.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected post-concussion 
syndrome since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The August 2005 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations in this case are adequate upon which to base 
a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating for post-
concussion syndrome, there is no question as to an effective 
date to be assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Increased rating for Post Concussion Syndrome Manifested by 
Headaches

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In an October 1974 rating decision, service connection for 
post-concussion syndrome was granted and a 10 percent rating 
was assigned under Diagnostic Code 9304.  The grant was based 
on an inservice October 1970 head injury which resulted in 
post-traumatic headaches.  

After service, in 1995, the veteran suffered a work injury in 
which a heavy object fell on his head in the front parietal 
region.  Thereafter, he had complaints of headaches and 
memory problems.  

In November 2000, the veteran was afforded a VA brain and 
spinal examination.  Neurologic examination revealed that the 
veteran was alert, cooperative, and oriented times there.  
There was no impairment of speech, memory, or thinking.  All 
cranial nerve function was intact, except for hearing loss.  
Gait and station were normal.  Motor examination was normal.  
All muscle groups had normal strength.  Tone and coordination 
were intact.  Reflexes were symmetric.  Plantars were flexor.  
Sensory examination was intact.  The diagnosis was history of 
closed head injury with fracture of the zygoma.  

In April 2002, the veteran was afforded a VA neuropsychiatric 
examination.  It was noted that the veteran had an inservice 
head injury and a post-service head injury.  Since the second 
accident, the veteran had had pain behind his eyes, severe 
headaches, dizziness, and possible seizures.  Cognitively, 
the veteran was having problems with memory, attention, and 
concentration.  The veteran experienced distractibility.  On 
evaluation, the veteran did not exhibit memory problems or 
difficulty with understanding the examiner nor did he exhibit 
any unusual behavior.  Further memory testing revealed a poor 
learning curve and impaired recognition for both verbal and 
nonverbal material.  After being tested in several areas, the 
veteran was determined to be functioning in the low average 
range of intellectual functioning.  He demonstrated 
difficulty with working memory, maintaining attention and 
concentration, distractibility, poor learning curve, slowed 
cognitive processing, slowed motor speed, and impaired 
recognition ability.  The examiner stated that although the 
veteran showed real cognitive impairments, the source of the 
deficits was somewhat unclear and complicated by emotional 
distress.  The examiner opined that it was likely that the 
diminished cognitive performance was due to a combination of 
real neurologic impairment that was further exacerbated by a 
psychological reaction to the veteran's physical injuries and 
health status.  

In August 2005, the veteran was afforded a VA neurological 
examination.  It was noted that since the veteran's inservice 
head injury, he had had headaches of two types, one was dull 
and constant, the other was sharp, retroocular, severe, and 
associated with redness of the right eye and might last two 
to four days and occur once every two months.  The veteran 
required a pain shot for this type of headache.  On mental 
status examination, recall was impaired and the veteran's 
thinking showed poor abstraction.  Cranial nerves were intact 
except for hearing loss.  Motor system, tone and 
coordination, reflexes, plantar, and sensory testing were all 
normal.  The diagnoses were post-traumatic encephalopathy 
with cephalgia and seizure disorder; generalized tonic clonic 
seizure by history and temporal lobe seizure, most recent.  
The neurologic disorder was noted to be moderate.  The 
veteran was also afforded a separate psychiatric evaluation 
which resulted in a diagnosis of adjustment disorder with 
mixed anxiety and depression.  This disability is separately 
service-connected.  

The veteran asserts that he is entitled to a higher rating 
for his service-connected post-concussion syndrome with 
headaches, currently evaluated as 10 percent disabling.  He 
is assigned a 10 percent rating by analogy under Diagnostic 
Code (DC) 8045-9304, dementia due to head trauma.  38 C.F.R. 
§ 4.130, Diagnostic Codes 8045, 9304.  Under DC 8045-9304, a 
10 percent rating is warranted for purely subjective 
complaints following trauma, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities.  38 C.F.R. § 
4.124a, DC 8045.

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (migraine) and DC 8045 
(brain disease due to trauma).  Under DC 8100, a maximum of a 
50 percent disability rating may be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. A 30 percent 
rating may be assigned with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  On 
the other hand, the maximum available under DC 8045 is 10 
percent for subjective complaints of headaches.  A higher 
than 10 percent rating will not be assigned in the absence of 
a diagnosis of multi-infarct dementia associated with brain 
trauma.

In this case, the Board finds that the RO granted service 
connection for headaches associated with the post-concussion 
syndrome, and not for migraine.  The Board also finds that 
the analysis under DC 8045 (brain disease due to trauma), 
rather than DC 8100 (migraine), is consistent with the 
veteran's initial claim for headaches.  He has essentially 
maintained that his headaches are due to an inservice head 
injury.  Therefore, the Board concludes that DC 8045, and not 
DC 8100, is for application.

The Board notes that while the veteran suffered a post-
service head injury, the Board cannot disassociate the 
headaches from that injury from the ones due to the inservice 
injury.  In any event, the veteran does not have a diagnosis 
of multi-infarct dementia associated with brain trauma.  

The Board further notes that the veteran has been assigned 
separate ratings for a psychiatric disorder and a fracture of 
the zygomatic arch, as being related to the inservice 
accident.  As noted below, the veteran is being granted 
service connection for seizures.  If a veteran has separate 
and distinct manifestations relating to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  However, the evaluation of the same 
manifestations under different diagnostic codes is to be 
avoided. 38 C.F.R. § 4.14.  The rating schedule may not be 
employed as a vehicle for compensating a claimant twice or 
more for the same symptomatology, since such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding.  See 
Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The veteran has been assigned separate ratings based on his 
separate and distinct manifestations relating to the same 
inservice head injury.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Back and Neck

During service, the veteran was seen for low back pain on the 
right for three days in September 1968.  In October 1970, the 
veteran suffered the inservice head injury.  No injury to the 
neck or back was noted.  The August 1971 separation 
examination was negative for any abnormalities of the spine 
or neck.  

Following separation from service, the veteran was afforded a 
VA examination in May 1974.  A history of low back pain was 
noted.  There was no current diagnosis.  No neck complaints 
were made nor was there a diagnosis of a neck disability.  

The record shows that following the post-service 1995 injury, 
the veteran began to complain of neck and back pain.  He 
underwent physical therapy for the pain.  

A private December 2000 examination report indicated that the 
veteran had cervical and lumbar disc degeneration, based on 
examination of the veteran, but not x-rays.  

In August 2005, the veteran was examined by VA to determine 
if the veteran had back and head disabilities which were 
related to service and/or to his service-connected bilateral 
high frequency hearing loss and/or post-concussion syndrome 
manifested by headaches.  A review of the claims file was 
conducted and the veteran was examined.  It was noted that 
the veteran had had discomfort of the back and neck for the 
last 10 years.  X-rays showed mild degenerative disc disease 
with mild kyphosis of the thoracic spine; normal cervical 
spine; and mild degenerative disc disease of the lumbar 
spine.  The diagnosis was normal cervical spine without any 
neurological deficiency in the upper limbs; minimal 
degenerative disc disease of the thoracic and lumbar spine.  

The examiner opined that it was not likely that the veteran's 
current back condition and cervical spine complaints were 
related to service or any basis.  Also, it was not likely 
that any current back or neck conditions were related to the 
veteran's hearing loss.  Rather, the current back conditions 
are due to age and not to inservice injury.  The examiner 
indicated that the impact of the inservice accident did not 
cause any cervical or thoracolumbar disability.  

The veteran is not competent to provide the etiology of 
current neck or back disabilities.  See Espiritu.  Thus, his 
opinion is not probative.  Conversely, the Board attaches 
significant probative value to the VA examiner's opinion as 
it is well reasoned, detailed, consistent with other evidence 
of record, and included review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  

In sum, there is no competent medical evidence attributing 
post-service cervical or low back disability to service or to 
service-connected disability.  Rather, the probative 
competent medical evidence attributes such disabilities to 
age.  Neck degeneration and complaints of pain are not 
attributable to service or to a service-connected disease or 
injury.  Likewise, low back disability is not attributable to 
service or to a service-connected disease or injury.

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

An increased rating for tinnitus is denied.  

An increased rating for post-concussion syndrome manifested 
by headaches is denied.  

Service connection for a cervical spine disability is denied.  

Service connection for a low back disability is denied.  


REMAND

In the Board's prior remand decision, the Board instructed 
the RO to schedule the veteran for VA examinations and for 
the examiner to address certain questions.  With regard to 
the issues of service connection for a seizure disorder, an 
eye/vision disorder and a heart disorder, all of the 
inquiries were not answered.  Specifically, the examiner was 
requested to opine as whether the veteran has developed 
vision impairment and a heart disorder, which are related to 
the veteran's period of active duty service or are secondary 
to service-connected bilateral hearing loss and/or post-
concussion syndrome manifested by headaches.  With regard to 
the vision disorder, no opinion was provided.  With regard to 
a heart disorder, no opinion was provided regarding whether a 
heart disorder is directly related to service.  These defects 
were pointed out by the veteran's representative in his 
informal hearing presentation.  

Noncompliance by the RO with the Board's remand was is a 
violation of Stegall v. West, 11 Vet. App. 268 (1998).  In 
that case, the Court held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.

Regarding the issue of service connection for a seizure 
disorder, in August 2005, he was afforded a VA neurological 
examination.  The examiner made reference to the inservice 
injury, but not the post-service injury.  It was noted that 
the veteran had had seizures of two types, one was a major 
seizure with tonic-clonic movements and incontinence of urine 
which the veteran had not had lately, and the second was less 
severe seizures where the veteran would fall to the ground, 
lose consciousness, have a few momentary jerks, and would 
become incontinent of urine.  The diagnosis was post-
traumatic encephalopathy with cephalgia and seizure disorder; 
generalized tonic clonic seizure by history and temporal lobe 
seizure, most recent.  

Since the examiner did not reference the post-service head 
injury, the Board finds that further clarification is 
necessary.  If the same examiner is available, this examiner 
should specifically review the history of the inservice and 
post-service head injuries and opine as to whether it is as 
likely as not that current diagnoses are related to the 
inservice head injury and/or proximately due to, the result 
of, or aggravated by the service-connected hearing loss 
and/or post-concussion syndrome.  If the same examiner is 
unavailable, a new VA neurological examination should be 
conducted to answer this question.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  In compliance with Stegall, the 
examiners who performed the prior VA 
examinations should be requested to 
answer the questions below.  If the same 
examiners are unavailable, the veteran 
should be afforded new VA evaluations and 
the questions below should be answered.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examinations or the opinions.  Any 
further indicated special studies must be 
conducted.

The examiners should determine whether 
the veteran has developed vision 
impairment and a heart disorder, and 
whether they are related to the veteran's 
period of active duty service or are 
secondary to service-connected bilateral 
hearing loss and/or post-concussion 
syndrome manifested by headaches.  

The examiners should state if it is as 
likely as not that any vision and/or 
heart disorder(s) found on examination 
is/are related to service on any basis.

If no such direct link to service is 
determined to exist, the examiner(s) 
is/are requested to address the following 
medical issues:

Is it as likely as not that any vision 
and/or heart disorder(s) found on 
examination is/are proximately due to, 
the result of, or aggravated by the 
service-connected hearing loss and/or 
post-concussion syndrome?

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.

2.  The VA examiner who performed the 
August 2002 neurological examination 
should provide an addendum to the 
examination report.  The examiner should 
specifically review the history of the 
inservice and post-service head injuries 
and opine as to whether it is as likely 
as not that current diagnoses of post-
traumatic encephalopathy with cephalgia 
and seizure disorder, and generalized 
tonic clonic seizure by history and 
temporal lobe seizure, are related to the 
inservice head injury and/or proximately 
due to, the result of, or aggravated by 
the service-connected hearing loss and/or 
post-concussion syndrome.  If this 
examiner is unavailable, the veteran 
should be afforded a new VA neurological 
evaluation and the questions above should 
be answered.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination or the 
opinion.  Any further indicated special 
studies must be conducted.

3.  After assuring that all pertinent 
questions were completed by the 
examiners, the AMC should then 
readjudicate the claims on appeal in 
light of all of the evidence of record.  
If any issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to any issue 
remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


